UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27978 POLYCOM, INC. (Exact name of registrant as specified in its charter) Delaware 94-3128324 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) 6001 America Center Drive, San Jose, CA (Address of principal executive offices) (Zip Code) (408) 586-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smallerreporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 in Exchange Act).Yes¨Nox There were 132,449,350 shares of the Company’s Common Stock, par value $0.0005, outstanding on October23, 2015. POLYCOM, INC. INDEX REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 PARTI FINANCIAL INFORMATION Item1 Financial Statements (unaudited): 3 Condensed Consolidated Balance Sheets as of September 30, 2015 and December31, 2014 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3 Quantitative and Qualitative Disclosures About Market Risk 41 Item4 Controls and Procedures 43 PARTII OTHER INFORMATION Item1—Legal Proceedings 44 Item1A—Risk Factors 45 Item2—Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3—Defaults Upon Senior Securities 62 Item 4—Mine Safety Disclosures 62 Item 5—Other Information 62 Item6—Exhibits 63 SIGNATURES 64 2 PART I – FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS POLYCOM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Trade receivables, net of allowance for doubtful accounts of $3,031 and $3,040 at September 30, 2015 and December 31, 2014, respectively Inventories Deferred taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term investments Goodwill Purchased intangibles, net Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll and related liabilities Taxes payable Deferred revenue Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term deferred revenue Taxes payable Deferred taxes Long-term debt Other non-current liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity Common stock, $0.0005 par value; Authorized: 350,000,000 shares; Issued and outstanding: 132,443,968 shares at September 30, 2015 and 135,204,948 shares at December 31, 2014 66 68 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 POLYCOM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenues: Product revenues $ Service revenues Total revenues Cost of revenues: Cost of product revenues Cost of service revenues Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of purchased intangibles Restructuring costs ) Litigation reserves and payments — — Transaction-related costs — — — Total operating expenses Operating income Interest and other income (expense), net: Interest expense ) Other income (expense), net Interest and other income (expense), net ) Income before provision for income taxes Provision for income taxes 54 Net income $ Basic net income per share $ Diluted net income per share $ Number of shares used in computation of net income per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 POLYCOM, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net income $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) ) ) Unrealized gains/losses on investments: Unrealized holding gains (losses) arising during the period 56 ) ) Net losses reclassified into earnings (1 ) (7 ) (5 ) (9 ) Net unrealized gains (losses) on investments 55 ) ) Unrealized gains/losses on hedging securities: Unrealized hedge gains (losses) arising during the period ) Net (gains) losses reclassified into earnings for revenue hedges ) ) ) Net (gains) losses reclassified into earnings for expense hedges ) ) Net unrealized gains/(losses) on hedging securities ) ) Other comprehensive income (loss) ) ) Comprehensive income $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 POLYCOM, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of purchased intangibles Amortization of capitalized software development costs for products to be sold Amortization of debt issuance costs Amortization of discounts and premiums on investments, net Provision for doubtful accounts — Write-down of excess and obsolete inventories Stock-based compensation expense Excess tax benefits from stock-based compensation expense ) ) Loss on disposal of property and equipment Changes in assets and liabilities: Trade receivables Inventories ) Deferred taxes ) ) Prepaid expenses and other assets ) Accounts payable ) Taxes payable Other accrued liabilities and deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Capitalized software development costs for products to be sold ) ) Purchases of investments ) ) Proceeds from sales of investments Proceeds from maturities of investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock under employee option and stock purchase plans Payments on debt ) ) Purchase and retirement of common stock under share repurchase plan ) ) Purchase and retirement of common stock for tax withholdings on vesting of employee stock-based awards ) ) Excess tax benefits from stock-based compensation expense Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 POLYCOM, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited financial statements, consisting of the condensed consolidated balance sheet as of September 30, 2015, the condensed consolidated statements of operations for the three and nine months ended September 30, 2015 and 2014, the condensed consolidated statements of comprehensive income for the three and nine months ended September 30, 2015 and 2014, and the condensed consolidated statements of cash flows for the nine months ended September 30, 2015 and 2014, have been prepared in accordance with accounting principles generally accepted in the United States of America in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. In addition, the condensed consolidated balance sheet at December31, 2014 has been derived from the audited consolidated financial statements as of that date. Accordingly, these condensed consolidated financial statements do not include all of the information and notes typically found in the audited consolidated financial statements and notes thereto included in the Annual Report on Form 10-K of Polycom, Inc. and its subsidiaries (the “Company”). In the opinion of management, the accompanying unaudited financial statements have been prepared on a basis consistent with the Company’s December31, 2014 audited financial statements and all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement have been included. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates and operating results for the three and nine months ended September 30, 2015 and are not necessarily indicative of the results that may be expected for the year ending December31, 2015. 2. RECENT ACCOUNTING PRONOUNCEMENTS In July 2015, the FASB issued an accounting standard update which requires an entity measuring inventory other than last-in, first-out (LIFO) or the retail inventory method to measure inventory at the lower of cost and net realizable value. When evidence exists that the net realizable value of inventory is lower than its costs, the difference will be recognized as a loss in the statement of operations. The standard is effective for fiscal years beginning after December 15, 2016, and interim periods within fiscal years beginning after December 15, 2017. The Company is evaluating the impact of adopting this standard on its Consolidated Financial Statements and disclosures.
